Citation Nr: 1123793	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for arthritis of the left ankle.

4.  Entitlement to service connection for arthritis of the left foot.

5.  Entitlement to service connection for arthritis of the right foot.

6.  Entitlement to service connection for arthritis of the left shoulder.

7.  Entitlement to service connection for arthritis of the right shoulder.

8.  Entitlement to service connection for arthritis of the right knee.

9.  Entitlement to service connection for arthritis of the left knee.

10.  Entitlement to service connection for arthritis of the left leg.

11.  Entitlement to service connection for arthritis of the right leg.

12.  Entitlement to service connection for arthritis of the left hand.

13.  Entitlement to service connection for arthritis of the left arm.

14.  Entitlement to service connection for arthritis of the right ankle.

15.  Entitlement to service connection for osteoarthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from March 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision and a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis of the left ankle, left foot, right foot, left shoulder, right shoulder, right knee, left knee, left leg, right leg, left hand, left arm, right ankle, and entitlement to service connection for osteoarthritis of the back and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for headaches was denied in the August 2003 rating decision on the basis that there were no material facts added to the claims folder to show that the Veteran's headaches initially manifested in service.

2.  The evidence received since August 2003 includes two statements by the Veteran that are essentially repeating the claim, and that are duplicative of statements previously considered.   






CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the development of his claim to reopen.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran several letters throughout the course of the Veteran's claim and appeal informing him of the evidence necessary to establish service connection, and informing him of what is necessary to reopen previously denied final decisions.  See February 2005 and August 2009 letters.  The Veteran was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  These letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2010).  In the March 2006 and August 2009 letters, the Veteran was also informed of the type of evidence necessary to establish an effective date and a disability rating, as is required under Dingess v. Nicholson, 19 Vet. App. 473 (2006); and, in August 2009, informed of the definition of "new and material evidence," and precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial, as is required under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Following this notice, VA readjudicated the claim most recently via the February 2011 Supplemental Statement of the Case, and the Veteran was afforded adequate time to respond.  VA's duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post-service VA and private treatment records have been associated with the claims folder.  There is also no obligation to afford the Veteran with an examination and etiological opinion where the Board is not reopening the claim and there is a lack of evidence of current diagnoses and/or treatment that would make the claim likely of substantiation.  The Veteran was also afforded an RO hearing in November 2005 with regard to this claim and the hearing transcript is of record.

The Veteran has not notified VA of any additional relevant evidence.  VA has done everything reasonably possible to assist the Veteran with regard to this claim.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duties to notify and assist the Veteran and further development is not warranted.


New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for headaches.  This claim was previously denied, most recently by way of the August 2003 rating decision, which was not appealed.  He filed a claim in December 2004 seeking to reopen this claim.  The law provides that a claim that has been denied, and not appealed, will not be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  The specified bases for the final disallowance must, however, be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance.  Id.

The Veteran's claim for service connection for a headache disorder, including as a residual of an in-service head contusion, was last denied by way of the August 2003 rating decision, which denied the claim on the basis that no new and material evidence had been received showing that the Veteran had a headache disorder causally connected to service, including an assessment of whether the Veteran's headaches initially manifested during service and have existed ever since.  This rating decision considered the Veteran's former spouse's July 2003 statement suggesting he has had headaches as long as she has known him.  Again, the Veteran filed this claim to reopen in December 2004.  In his claim, he stated, "my [headaches] started after the accident in the Fire Department."  He repeated this statement in his July 2005 Notice of Disagreement (NOD).  The Veteran also provided the same statements at the time of his November 2005 RO hearing.

A review of the claims folder reveals that the record is otherwise devoid of evidence received since the August 2003 rating decision pertaining to the Veteran's headaches.  In other words, the only evidence received since August 2003 are the Veteran's repeated claims that he has had headaches since the in-service accident.  

While the Board does not question the Veteran's belief that he has a headache disorder causally connected to the in-service incident involving a truck accident, the evidence submitted is entirely duplicative of evidence previously submitted and considered in the last prior rating decision, which, again, was not appealed.  Therefore, the two statements received since August 2003 cannot be considered either new, or material to the claim.

Because the only evidence added to the file since the last final decision is duplicative, and there was no evidence added to the file that helps to establish that the Veteran's headaches were incurred in or aggravated by service, there is no basis upon which to reopen this claim.  The appeal is denied.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for headaches, the claim is denied.


REMAND

The Veteran is seeking to establish service connection for osteoarthritis of his spine and arthritis of various joints throughout his body, to include left ankle, left foot, right foot, left shoulder, right shoulder, right knee, left knee, left leg, right leg, left hand, left arm, right ankle.  These claims were remanded in August 2009 for further development of the record, including VA examination related to the arthritic joints and spine.  This development was completed, however, since the VA examination, the Veteran submitted a statement suggesting that additional evidence was available to show in-service treatment of his joints.  In January 2010, the Veteran submitted the following statement: "I cannot remember the name of the hospital where I was taken immediately after the bus accident; ...There is a possibility that I was taken to the U.S. Tripler Army Hospital, 1 Jarrett White Rd, Tripler AMC, Hawaii 96859-5001."  Because potential evidence exists that is in the control of a Federal department or agency, and has not been sought out in support of the Veteran's remaining claims, this matter is not yet ready for final adjudication by the Board.  38 C.F.R. § 3.159(c)(2) (2010).  A remand is required so that these records can be obtained and associated with the claims folder.  

If this development yields relevant evidence related to the arthritis claims, then an addendum would be required to the December 2009 VA examination report, based upon a review of the completed record.  38 C.F.R. § 3.159(c)(4) (2010).

Turning to the remaining claim for service connection for asbestosis, in the Board's previous remand, the Board requested that an examiner provide an etiological opinion with respect to each diagnosed respiratory disorder.  However, the December 2009 VA respiratory examiner found both COPD and sarcoidosis, and while he noted that COPD was related to the Veteran's history of smoking, he merely stated that sarcoidosis was not caused by asbestos without providing any supporting rationale.  Indeed, sarcoidosis is manifested by tissue scarring, and the record reflects that a previous lung biopsy revealed sarcoidosis in the Veteran's lungs.  Consequently, the Board finds that this issue must again be remanded so that the Veteran can be afforded a new examination by another appropriate examiner to determine whether any respiratory disorder, to include sarcoidosis, is related to his exposure to asbestos during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding, relevant, non-duplicative records related to the Veteran's period of service and any incident during which his joints were injured, to include records from U.S. Tripler Army Hospital, 1 Jarrett White Rd, Tripler AMC, Hawaii 96859-5001.

2.  If remand directive number 1 yields relevant records that are associated with the claims folder, return the claims folder to the December 2009 VA examiner for an addendum opinion as to the etiology of the Veteran's current arthritis, which takes into account the new evidence.

3.  Schedule the Veteran for a new VA respiratory examination before an examiner other than the examiner that conducted the examination in December 2009.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion with complete rationale as to the etiology of any respiratory disorder found, including sarcoidosis, to include whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder is related to the Veteran's military service.  In doing so, the examiner should acknowledge and discuss the significance of all in-service and post-service asbestos exposure.  

4.  The RO/AMC should read the medical opinions obtained to ensure that the remand objectives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


